DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, 12 recites the limitation "the 3D body surface", all occurrences.  There is insufficient antecedent basis for this limitation in the claim.  It should have been –the three-dimensional (3D) body surface--
Claims 2-11, 13-16 are rejected for the same reasons as set forth above.  
Claim 1 recites the limitation "the estimated 3D body surface", all occurrences.  There is insufficient antecedent basis for this limitation in the claim.  It should have been –the estimated three-dimensional (3D) body surface--
Claim 1 recites the limitation "the determined isocenter", all occurrences.  There is insufficient antecedent basis for this limitation in the claim.  It should have been –the isocenter--
Claims 2-11 are rejected for the same reasons as set forth above.  

Regarding claim 7, the phrase "either" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "either"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Magro et al (Pub. No.:  US 2019/0220986) in view of Feuerlein et al (Pub. No.:  US 2017/0311921).
	Regarding claims 1, 12, Magro et al disclose a method for estimating a three-dimensional (3D) body surface of a patient located on a moveable patient table in a medical imaging system [see 0034-0037] by disclosing a surface image of the subject may be obtained (step 51), for example, using a surface imaging camera system, which may include one or more cameras. The surface image may be a 2D or a 3D image [see 0079], the method comprising:
capturing, with a sensor, a sequence of surface images of the patient [see 0036-0037, 0079, 0087-0088] by disclosing using a surface imaging camera system, which may include one or more cameras. The surface image may be a 2D or a 3D image, for example [see 0079];
estimating, by a processor, the 3D body surface of the patient by a machine-learned network in response to input of the surface images to the machine-learned network [see 0051, 0047] by disclosing image processor 14 may utilize software programs to generate intermediate data, for example, by a neural network model, or to generate an intermediate 2D or 3D image [see 0051] and Surface images may include any suitable imaging type capturing information about an external surface of the patient (e.g., the patient's skin surrounding a region of interest) [see 0050];
	automatically determining, by the processor, an isocenter of the patient based on a regression of the estimated 3D body surface of the patient and based on a position of the moveable patient table [see 0078] by disclosing one or more of couch 116, radiation therapy output 104, and/or gantry 106 may be automatically positioned [see 0078] and isocenter 110 may be defined as a location where radiation therapy beam 108 intersects the patient from various rotational positions of radiation therapy output 104 as positioned by gantry 106 around the axis A [see 0075];
	positioning, by the processor, the patient via the moveable patient table based on the determined isocenter of the patient [see 0098] by disclosing a platform supporting the patient may be used to align a radiation therapy isocenter with a specified target locus within the patient [see 0098].
Magro et al don’t explicitly mention a regression of the estimated 3D body surface of the patient.
	Nonetheless, Feuerlein et al disclose the scan range is readjusted on the basis of a machine learning process which is applied to the already recorded CT image data. Such methods can be regression-based, for example. Here the position of an anatomical structure at which the scanning process is to be stopped is determined by a regression method. [see 0100] and the camera used is a 3D camera with which a 3D profile of the patient is acquired [see 0105].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Magro et al and Feuerlein et al by using a regression of the estimated 3D body surface of the patient; to reduce operating personnel workload, thereby enabling them to concentrate on monitoring other aspects of the imaging [see 0092, Feuerlein et al].

Regarding claim 2, Magro et al disclose wherein capturing comprises capturing with the sensor being a camera [see 0079, 0083] by disclosing using a surface imaging camera system, which may include one or more cameras. The surface image may be a 2D or a 3D image, for example [see 0079].

Regarding claim 3, Magro et al disclose wherein capturing with the camera comprises capturing the surface images as red-green-blue (RGB) images [see 0081, 0088] by disclosing the surface image may be a 3D or 2D image and may be taken with an optical, infrared, stereoscopic (e.g., RGB stereoscopic) [see 0081].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Allowable Subject Matter
Claims 4-11 and 13-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior arts of reference alone or in combination discloses the following along with limitations of the independent claims as a whole:

Claim 4.
“using a machine- learned network in response to input of the surface images to the machine-learned network for:
estimating dense body markers for a first surface image of the sequence of surface images, the first surface image corresponding to a first imaged body portion of the patient;
reconstructing a first 3D partial body surface for the first imaged body portion of the patient based on the first surface image;
estimating dense body markers for a second surface image of the sequence of surface images, the second surface image corresponding to a second imaged body portion of the patient;
reconstructing a second 3D partial body surface for the second imaged body portion of the patient based on the second surface image; 
and
reconstructing the 3D body surface of the patient from at least the first 3D partial body surface and the second 3D partial body surface using a recurrent model”

Claim 13
“wherein the machine- learned network was trained to:
estimate dense body markers for a first surface image of the sequence of surface images, the first surface image corresponding to a first imaged body portion of the patient;
reconstruct a first 3D partial body surface for the first imaged body portion of the patient based on the first surface image;
estimate dense body markers for a second surface image of the sequence of surface images, the second surface image corresponding to a second imaged body portion of the patient;
reconstruct a second 3D partial body surface for the second imaged body portion of the patient based on the second surface image; 
and
reconstruct the 3D body surface of the patient from at least the first 3D partial body surface and the second 3D partial body surface using a recurrent model”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793